UNITED STATES DISTRICT COURT
The Charles L. Brieant, Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, New York 10601
(914) 390-4124

Chambers of
Hon. Judith C. McCarthy
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee nna tn ee ee a ee ee ne ne ee ee ee x
NEW YORK SMSA LIMITED PARTNERSHIP
d/b/a Verizon Wireless,
Plaintiff, ORDER
-against- 21 Civ. 3742 (PMH)ICM)
THE TOWN OF BEDFORD, ef al,
Defendant.
a ake en ae ee ee a ee ee ee x

On June 25, 2021, the Honorable Philip M. Halpern referred this matter to the undersigned
for settlement. The parties are directed to submit a joint letter to the Court by July 6, 2021 setting
forth three proposed dates for the Court to conduct a settlement conference.

Dated: June 29, 2021
White Plains, New York

SO ORDERED:

ew ad 6) Lo ft? c C te | Pty

JUDITH C. McCARTHY
United States Mapistrate Judge

 

 
